DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-7, 9, 10, 13-15, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bojja et al. (US 2017/0185581).
Regarding Claim 1, Bojja et al discloses a method for recommending expression to user, comprising: acquiring an input message (In general, the emoji detection modules in the emoji detection module 116 can receive various forms of input) (page 8, paragraph [0060]); in response to the input message triggering expression recommendation, determining the occurrence probability of each candidate expression in the input message (In various implementations, the classifiers receive as input the probabilities or confidence scores generated by one or more of the emoji detection methods. The probability or confidence scores can correlate a word or a phrase in the user message to one or more possible emoji that the user may wish to insert) (page 9, paragraph [0068]) based on the expression triggering probability of a similar history message of the input message and the probability of each candidate expression input along with the similar history message (Examples of the systems and methods described herein can use a statistical language model to calculate the probability of words occurring in a particular sequence, based on statistics collected over a large corpus. The language model can be used, for example, to determine that the probability of “the cow jumped over the moon” is greater than the probability of “jumped the moon over the cow.”) (page 12, paragraph [0101]); and determining an expression recommended to a user from the candidate expressions according to the occurrence probabilities (Depending on the classifier(s) in use, the classifiers can also receive as input the current cursor position, a word or phrase in the user message, a previous message or previous content sent or received by a user, user preferences, and/or user demographic information. In general, the classifiers use the input to determine a most probable word-emoji mapping, along with a confidence score.) (page 9, paragraph [0068]).
Regarding Claim 2, Bojja et al discloses a method, further comprising: determining the similar history message of the input message in a message mapping table (The chat histories 126 database may store previous communications (e.g., text messages) that were exchanged among users. Alternatively or additionally, the chat histories 126 database can contain information about past usage of emoji by users, including, for example, whether the users selected one or more emoji suggestions and/or the resultant emoji suggested by the automated system 112) (pages 3 and 4, paragraph [0032]); and if the expression triggering probability corresponding to the similar history message in the message mapping table is greater than or equal to a preset triggering probability threshold, determining that the input message triggers the expression recommendation (Depending on the classifier(s) in use, the classifiers can also receive as input the current cursor position, a word or phrase in the user message, a previous message or previous content sent or received by a user, user preferences, and/or user demographic information. In general, the classifiers use the input to determine a most probable word-emoji mapping, along with a confidence score.) (page 9, paragraph [0068]).
Regarding Claim 5, Bojja et al discloses a method, further comprising: inputting the input message into the candidate-expression determining model (In general, the emoji detection modules in the emoji detection module 116 can receive various forms of input) (page 8, paragraph [0060]), so as to obtain the candidate expressions to determine the probability that the input message triggers each expression category; and selecting the expression corresponding to the expression category with the probability that the input message triggers each expression category meets a preset requirement as the candidate expression (Content normalization servers can be useful in maximizing matches between words and emoji. For example, it is common practice for users of a chat messaging system to use informal language, slang, and/or abbreviations in text messages. In a typical example, the word “luv” can be normalized to “love” by such a server, and the word “love” can then be correctly matched to one or more suitable emoji, such as a heart-shaped emoji) (page 8, paragraph [0060]).
Regarding Claim 6, Bojja et al discloses a method, further comprising: classifying each expression in advance based on semantics, and setting a keyword vocabulary for each expression category; and determining, by the candidate-expression determining model, the probability that the input message triggers each expression category according to the hit condition of the keyword vocabulary by the input message (Content normalization servers can be useful in maximizing matches between words and emoji. For example, it is common practice for users of a chat messaging system to use informal language, slang, and/or abbreviations in text messages. In a typical example, the word “luv” can be normalized to “love” by such a server, and the word “love” can then be correctly matched to one or more suitable emoji, such as a heart-shaped emoji) (page 8, paragraph [0060]).
Regarding Claim 7, Bojja et al discloses a method, wherein the determining an expression recommended to the user from the candidate expressions according to the occurrence probabilities comprises: ranking the candidate expressions in a descending order of the occurrence probabilities, and selecting the top N candidate expressions as the expression recommended to the user, with N being a preset positive number (The recent tri-gram along with the input query is considered as a sentence and is scored using the trained tri-gram language model. The emoji suggestions are ranked based on their likelihood) (pages 12 and 13, paragraph [0108]); or selecting the candidate expressions with the occurrence probabilities greater than or equal to an occurrence probability threshold as the expression recommended to the user (An appropriate threshold level is set and, if the likelihood of a sentence falls below the threshold, the suggestion is ignored) (pages 12 and 13, paragraph [0108]).
Claims 9 and 17 are rejected for the same reason as claim 1.
Claims 10 and 18 are rejected for the same reason as claim 2
Claim 13 is rejected for the same reason as claim 5.
Claim 14 is rejected for the same reason as claim 6.
Claim 15 is rejected for the same reason as claim 7.
Allowable Subject Matter
Claims 3, 4, 8, 11, 12, 16, 19, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Specifically, the prior art fails to teach “normalizing the history messages having the expressions input therewith based on semantics; counting the probability that each normalized history message is input along with the expression as the expression triggering probability” as recited in claims 3, 11, and 19
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baldwin et al. (US 10,387,571) discloses a networked device with suggested response to incoming message.
Govrin et al. discloses automated-context-aware-dialog with human users.
Baldwin et al. (US 2020/0143113) discloses a networked device with suggested response to incoming message.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672